Case 4:21-cv-02159 Document 1-1 Filed on 07/02/21 in TXSD Page 1 of 11




                       EXHIBIT A
Case 4:21-cv-02159 Document 1-1 Filed on 07/02/21 in TXSD Page 2 of 11             6/15/2021 1:52 PM
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 54433395
                                                                            By: JIMMY RODRIGUEZ
                                                                            Filed: 6/15/2021 1:52 PM
Case 4:21-cv-02159 Document 1-1 Filed on 07/02/21 in TXSD Page 3 of 11
Case 4:21-cv-02159 Document 1-1 Filed on 07/02/21 in TXSD Page 4 of 11
Case 4:21-cv-02159 Document 1-1 Filed on 07/02/21 in TXSD Page 5 of 11
Case 4:21-cv-02159 Document 1-1 Filed on 07/02/21 in TXSD Page 6 of 11
Case 4:21-cv-02159 Document 1-1 Filed on 07/02/21 in TXSD Page 7 of 11
Case 4:21-cv-02159 Document 1-1 Filed on 07/02/21 in TXSD Page 8 of 11
Case 4:21-cv-02159 Document 1-1 Filed on 07/02/21 in TXSD Page 9 of 11
Case 4:21-cv-02159 Document 1-1 Filed on 07/02/21 in TXSD Page 10 of 11
Case 4:21-cv-02159 Document 1-1 Filed on 07/02/21 in TXSD Page 11 of 11
